IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 66 WAL 2019
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
CHRISTOPHER MICHAEL STONE,                 :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of September, 2019, the Application for Leave to File

Response to Answer to Petition for Allowance of Appeal and the Application to Appear

as Amici Curiae are GRANTED, and the Petition for Allowance of Appeal is DENIED.